Citation Nr: 1632991	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  15-36 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite to the ears, face, hands.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity due to cold injury residuals.  

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity due to cold injury residuals.  

4.  Entitlement to service connection for scars on the right lower extremity due to cold injury residuals.

5.  Entitlement to service connection for scars on the left lower extremity due to cold injury residuals.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to September 1951.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have current frostbite residuals of the face, hands, or feet that were manifest in service or etiologically related to service.  

2.  The Veteran's skin disorders, including scarring and skin cancer, were not first manifest in service, and are not etiologically related to service.

3.  The Veteran's peripheral neuropathy of the bilateral lower extremities was not first manifest in service, did not manifest within one year of separation from service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for frostbite residuals of the face, hands, and feet have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for peripheral neuropathy of the right lower extremity have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

3.  The criteria for service connection for peripheral neuropathy of the left lower extremity have not all been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

4.  The criteria for service connection for scars of the right lower extremity have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for scars of the left lower extremity have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2010 and March 2011.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided a VA examination in December 2011.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Ultimately, the examiner concluded that the Veteran did not have residuals related to cold injuries incurred during service, nor were his peripheral neuropathy of the bilateral lower extremities and scars caused or aggravated by an event, disease, or injury incurred during active service.  As the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic disease of the nervous system and arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Cold injury residuals, however, are not listed as a chronic disease and the presumptive service connection provisions do not apply.


Factual Background and Analysis

The Veteran contends that he has frostbite residuals of the ears, face and hands; peripheral neuropathy of the bilateral lower extremities; and scars of the bilateral lower extremities due to his cold exposure during service.  He contends that he experienced "significant frostbite" on his ears, face, top of head, and hands sometime between November 1950 and December 1950.  He described that throughout the years his feet would "breakout" with "nerve blisters" that caused itching and discomfort.  For the reasons explained below, the Board finds that service connection is not warranted for these claimed disabilities.  

First, there is no question that the Veteran had significant exposure to cold temperatures during service.  He served in the Chosin reservoir and the RO found that this is consistent with exposure to significant cold temperatures.  Thus, the main question before the Board is whether he has any disabling residuals related to the cold exposure during service.  

A review of the Veteran's service treatment records shows no treatment for or complaints related to cold injury residuals, peripheral neuropathy of the bilateral lower extremities, scars of the bilateral lower extremities, or frostbite residuals of the ears, face, or hands.  His August 1951 discharge physical examination was normal and no defects were noted.  

In November 1951, the Veteran filed for dental benefits, but he did not include any request for service connection for any disabilities of the bilateral legs, ears, face, or hands.  

Beginning in the early-2000s, the Veteran was treated for various skin disorders including, actinic keratosis, inflamed seborrheic keratosis, and squamous cell carcinoma.  These records do not show that the Veteran reported any scars of the bilateral lower extremities to his dermatologist.  

In a November 2006 record, the Veteran reported minimal diminished sensation on the bottoms of his feet and noted a former frostbite injury in Korea.  Later private treatment records showed that his neuropathy symptoms were related to vitamin B12 deficiency and he had been diagnosed as having prediabetes and pernicious anemia.  His neuropathy symptoms improved following B12 injections.  

In September 2010, the Veteran's private primary care physician (PCP) submitted a letter.  The PCP noted that in 2009 he diagnosed B12 deficiency associated with neuropathy, but "it is quite possible that his symptoms and disease are brought on or exacerbated by his previous frostbite injuries suffered in 1950, resulting in neurovascular disease."  The PCP did not include a rationale for this opinion.  

The Veteran was afforded a VA examination in December 2011, and the examiner found no cold injury residuals related to service.  The Veteran reported significant exposure to cold during service, and his feet were impacted the most by the cold.  He denied any in-service treatment for problems related to his exposure to the cold.  He reported that there were only a few medics in the area and they prioritized the seriously injured.  These medics never examined him.  He denied any in-service diagnosis of cold injuries.  The examiner noted that the Veteran was vague about how long the cold-related problems lasted before they resolved, but he denied any gangrene or tissue loss.  He reported feeling sensitivity to cold in general.  The examiner diagnosed very mild degenerative joint disease of both the hands and feet; scars of the left hand, left cheek, right ear, right foot, and left foot; and peripheral neuropathy of the bilateral feet.  

The scars of the left hand, right ear, and cheek were due to removal of squamous cell carcinoma.  The scars on his feet were due to surgery to remove neuromas on each foot.  Noted was his history as a marathon runner in the 1960s and 1970s.  The examiner found that all scars were well-healed and did not cause him any problems.  

Following review of the claims file and interview and examination of the Veteran the examiner opined that the Veteran's skin disorders (including skin cancer), peripheral neuropathy, degenerative joint disease, and scars were less likely incurred in or caused by the claimed in-service injury, event, or illness.  In other words, the Veteran's diagnosed disorders are unrelated to his conceded cold exposure during service.   

In regards to the diagnosed degenerative joint disease of the hands and feet, the examiner described it as very mild and entirely consistent with the Veteran's age.  There is otherwise no objective evidence showing a link between his mild degenerative joint disease of the hands and feet and his active service.  

For the peripheral neuropathy, the examiner's rationale was that there were no cold-related injuries or neuropathy noted during his discharge physical and he developed sensory neuropathy in both feet many decades later.  Additionally, the examiner noted that post-service treating physicians diagnosed him with low-B12 levels and abnormal hyperglycemia/prediabetes.  The examiner indicated that gradual onset, symmetrical sensory neuropathy in the elderly is generally due to a metabolic disorder.  He noted that both hyperglycemia and low B12 are well-known causes of peripheral neuropathy.  The examiner opined that the chronology, timing, and onset of his symptoms all indicate that his peripheral neuropathy is most likely due to low B12 levels and/or abnormal glucose levels.  Ultimately, the examiner found that the Veteran's peripheral neuropathy is "very unlikely related to his cold exposure during service many decades ago."  

For the negative opinion regarding the Veteran's scarring, the examiner noted that squamous cell skin cancers and actinic keratosis are sun-induced lesions.  He found this was consistent with the Veteran's long-term sun exposure while living in Florida, and there is no objective evidence linking his skin cancer and actinic keratosis to his cold exposure during service.  The examiner also opined that the Veteran's seborrheic keratosis and neurofibromas are benign skin lesions and very common.  His scars on each foot due to neuroma surgery are also unrelated to cold exposure during service.  The examiner noted that the Veteran's neuromas on each foot are a well-known complication of running.  There is no way to link these to cold exposure during service.  

The Veteran also submitted online articles related to cold exposure in the Chosin reservoir area of Korea.  These articles discuss how many veterans who served in Chosin reservoir were ultimately awarded service-connection benefits for their cold injury residuals.  They did not reference the Veteran's particular disabilities.  

In November 2012, the Veteran's treating neurologist provided an opinion finding that his peripheral neuropathy is linked to his cold exposure during service.  The neurologist noted that there is no other possible etiology of the Veteran's peripheral neuropathy and it is clearly related to frostbite or immersion foot.  

The following month, his private internist opined that the Veteran's peripheral neuropathy and squamous cell carcinoma were due to his frostbite in service.  The internist attached an UpToDate article discussing the cause and residuals of cold injuries.  She also indicated that she reviewed the Veteran's service records and found that the "facts strongly support the probability that his peripheral neuropathy was caused by frostbite damage to his extremities during his service.  He no doubt suffered nerve damage at that time which has been exacerbated over time." 

Upon careful review of the evidence of record, the Board finds that service connection is not warranted for peripheral neuropathy of the bilateral lower extremities, scars of the bilateral lower extremities, or frostbite residuals of the face, hands and feet.  In other words, the preponderance of the evidence is against the Veteran's claims.  

There is no question that the Veteran has a current diagnosis of peripheral neuropathy of the feet, degenerative joint disease of the hands and feet, and scars of the feet, face, and ears with a history of skin cancer.  As such, the question that remains is whether the probative evidence of record shows that these currently diagnosed disabilities related to an event, injury, or disease incurred during active duty.  The Board concludes it does not.

Although the Veteran was exposed to cold during service, the most probative evidence shows that h, but the most competent and credible evidence of record does not support the Veteran's contention that he currently has cold injury residuals related to his conceded cold exposure during service.  

The Veteran was not treated for any skin, face, hand, foot, neurological problems during service, nor has he asserted that he was so treated.  His discharge physical examination was normal as to all these areas.  Post-service treatment records do not show any treatment for skin, face, hand, foot, or neurological problems until the 2000s-over 50 years following discharge from service.  This tends to show that he did not have cold injuries during service.  

The Board finds the opinions expressed by the December 2011 VA examiner's report to be credible and highly probative.  The report was based on a careful review of the claims file and interview of the Veteran as well as a physical examination.  Further, a complete and through rationale is provided for the opinions rendered.  As noted, the Veteran denied any in-service treatment for frostbite-related complaints, nor did he contend the same.  His post-service treatment for peripheral neuropathy was attributed to anemia, B12 deficiency, and prediabetes; his skin cancer and other skin problems were attributed to his years of sun-exposure while residing in Florida; his surgical neuroma removal residuals in each foot were attributed to his post-service hobby of marathon running; and his very mild degenerative joint disease of the feet and hands were attributed to his age.  The examiner could find no objective evidence that the Veteran's conditions were due to his cold exposure during service.  As such, he concluded that the Veteran's skin disorders (including skin cancer), peripheral neuropathy, degenerative joint disease, and scars were less likely incurred in or caused by the claimed in-service injury, event, or illness.  

These opinions are fully explained and consistent with the evidence of record.  The medical professional's opinion clearly contemplated both causation and consideration of the lay testimony.

The Board is aware of the positive opinions provided by the Veteran's treating neurologist and internist, but finds that the VA opinions far outweigh the private opinions attributing his peripheral neuropathy, scarring, and skin disorders to cold exposure during service.  The private neurologist and internist are certainly competent to provide the positive opinions.  Their opinions, however, are outweighed by the better reasoned and explained opinion of the December 2011 examiner.  Moreover, the examiner's opinion is more consistent with the other evidence of record, for example, the normal examination at separation from service.  

Indeed, peripheral neuropathy and skin cancer could be caused by cold injuries, but the Veteran's treatment records clearly show that these disabilities are etiologically related to post-service events.  Treatment records show treatment for skin cancer and other sun-related skin problems, and they do not show a possible relationship to his cold exposure in service.  The peripheral neuropathy of the bilateral lower extremities was specifically attributed to his B12 deficiency and prediabetes by his internist.  In her 2012 opinions, she contradicted all the assessments made through the course of treating the Veteran, and found the peripheral neuropathy was due to cold exposure during service and that the nerve problems had exacerbated over time.  Although the private internist is competent to provide an opinion in this matter, the Board finds that her opinions lack probative value to the extent that she ignored the Veteran's treatment history for peripheral neuropathy that she herself documented while treating the Veteran for his complaints.   

As for the positive opinion related to skin cancer, the Board notes that the 2012 physician did not provide a detailed rationale for finding his skin cancer was related to cold exposure during service.  She attached an online medical article showing the possible residuals of cold exposure, and said that his service records support that his claimed disabilities are related to his service.  She did not, however, discuss the contents of his service records.  She merely provided a blanket statement that his squamous cell carcinoma was related to his cold exposure during service.  Again, the Board finds that this opinion lacks probative value as there was no adequate rationale for the opinion provided.  

The 2012 neurologist's opinion also lacks probative value as it is based upon an incorrect factual basis.  The neurologist noted that there was no other possible cause of the Veteran's peripheral neuropathy other than frostbite or immersion foot during service.  This is simply unsupported by the medical evidence of record.  As noted above, the Veteran's peripheral neuropathy of the feet was shown to be related to B12 deficiency and/or prediabetes.  As such, this opinion lacks probative value as well.  

With regard to the treatise evidence that the Veteran has offered, the Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the Veteran submitted articles related to cold injury residuals.  These articles, however, do not specifically relate to the Veteran's particular diagnoses and timeframe for treatment of the claimed disabilities.  These submissions do not analyze the relationship between the Veteran's skin disorders, scars, degenerative joint disease, and peripheral neuropathy, and his cold exposure during service.  This evidence is generalized in nature; and other than the location of the cold exposure, they consider none of the specific facts in the Veteran's case-namely, his specific disabilities.  As such, the Board places little weight on these submissions, and the findings of the December 2011 examiner far outweigh the general assertions in the online articles and submissions from the Veteran.

Furthermore, the Board has considered the contentions made by the Veteran that his current skin disorders, scars, peripheral neuropathy, and degenerative joint disease of the hands and feet had their onset during active duty.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss cold exposure and cold sensitivity.  However, any of the claimed disabilities are due to cold exposure during service is a complex question and, under the facts of this case, not one answerable by observation with one's senses.  The complexity lies in that there are other causes for his conditions, as detailed above, so the probability that a remote cold exposure as opposed to these other causes, is the actual cause is a question that requires medical expertise to competently address.  The Veteran has not demonstrated such expertise and therefore his opinion is not competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's skin disorders, scars, peripheral neuropathy, and degenerative joint disease of the hands and feet and his cold exposure during service.  The Board places more weight on the opinion of the competent VA medical professional who provided the December 2011 opinions, based on review of the medical records and claims file and interview and physical examination of the Veteran, than on the Veteran's own lay assertions that his skin disorders, scars, peripheral neuropathy, and degenerative joint disease of the hands and feet are related to service.  As such, service connection is not warranted. 

Finally, none of the claimed conditions are shown to have manifested during or within one year of service so the presumptive provisions of 38 U.S.C.A. § 1112 as implemented at 38 C.F.R. § 3.307 and § 3.309(a) are not for application.  

In summary, the preponderance of the evidence demonstrates that the Veteran's skin disorders, scars, peripheral neuropathy, and degenerative joint disease of the hands and feet were not caused or aggravated by his active military service.  Although the Veteran has conceded cold exposure during his military service, the preponderance of the evidence demonstrates that his current complaints are unrelated to the in-service cold exposure and are attributed to other etiologies.  In that regard, the Board finds the conclusions of the December 2011 VA opinion provider of significantly more probative value than those of the Veteran, and more probative than the private opinions that either did not provide an adequate rationale or that were based upon an inaccurate or incomplete factual basis. 

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for frostbite residuals of the face, hands, and feet is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

(CONTINUED ON NEXT PAGE)

Service connection for scars of the right lower extremity is denied.

Service connection for scars of the left lower extremity is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


